Citation Nr: 1742265	
Decision Date: 09/26/17    Archive Date: 10/04/17

DOCKET NO.  13-03 458	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an evaluation is excess of 20 percent for a service-connected back disability.

2. Entitlement to an evaluation in excess of 0 percent prior to January 11, 2017, and in excess of 10 percent thereafter, for left knee tendonitis.

3. Entitlement to service connection for left arm tendonitis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans





ATTORNEY FOR THE BOARD

L. Nelson, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from November 1982 to November 2002.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia. 

The Veteran was scheduled for a hearing before a Veterans Law Judge in June 2017.  She did not attend.  As no further communication from the Veteran with regard to a hearing has been received, the Board considers her request for a hearing to be withdrawn.  See 38 C.F.R. § 20.702 (d), (e) (2017).

The record before the Board consists solely of electronic records within Virtual VA and the Veterans Benefits Management System (VBMS). 




FINDINGS OF FACT

1. For the entire claims period, the Veteran's back disability has been manifested by pain of the lower back, with range of motion, at worse, limited to 60 degrees of flexion.  The Veteran's back disability shows no evidence of range of motion limited to 30 degrees or less, or of ankylosis.


2. For the entire appeal period, and affording the Veteran any benefit of the doubt, the evidence shows that the Veteran has had right lower extremity radiculopathy which is manifested by mild incomplete paralysis of the sciatic nerve. 

3. For the entire claims period, the evidence of record shows that the Veteran has left knee pain and loss of motion.

4. Left arm tendonitis had its onset in service.


CONCLUSIONS OF LAW

1. For the entire period of the appeal, the criteria for the assignment of a disability evaluation in excess of 20 percent for the service-connected back disability (lumbar strain) have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes (DC) 5235-5243 (2017).

2. For the entire period of the appeal, the criteria for a separate rating of 10 percent for radiculopathy of the right lower extremity, associated with a service-connected lumbar spine disability, have been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 3.321, 4.3, 4.7, 4.124a, DC 8520 (2017).

3. For the entire period of the appeal, the criteria for a 10 percent rating for the left knee disorder, but no higher, have been met.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326, 4.1, 4.2, 4.3, 4.7, 4.10, 4.20, 4.27, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5024. (2017).

4. Left arm tendonitis was incurred in active service.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Legal Criteria

Disability Ratings

Disability ratings are determined by applying a schedule of ratings (Rating Schedule) that is based on average impairment of earning capacity.  Separate Diagnostic Codes (DCs) identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history, and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.

Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of a veteran working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.

The Rating Schedule recognizes that disability from distinct injuries or diseases may overlap.  See 38 C.F.R. § 4.14.  However, the evaluation of the same disability or its manifestation under various diagnoses, which is known as pyramiding, must be avoided. Id.  

To evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where an increase in the level of a disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Separate ratings for distinct periods of time, known as staged ratings, based on the facts, may be considered.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Weight of Evidence

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his or her current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge). Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if: (1) the layperson is competent to identify the medical condition; (2) the layperson is reporting a contemporaneous medical diagnosis; or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau.

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the Federal Circuit, citing its decision in Madden, recognized that the Board had an inherent fact-finding ability.  Id. at 1076; see also 38 C.F.R. § 7104(a).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  In doing so, the Board is free to favor one medical opinion over another, provided it offers an adequate basis for its finding.  Evans v. West, 12 Vet. App. 22, 30 (1998).

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, and consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing, if relevant.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table decision).

Finally, in evaluating the evidence, the Board is charged with the duty to assess the credibility and weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313   (Fed. Cir. 2009); see also Jandreau. 

Back Disability and Radiculopathy

Disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine (for Diagnostic Codes 5235 to 5243, unless 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes).  See 38 C.F.R. § 4.71a, DC 5235-5242.

Note (1) provides for separate ratings for associated objective neurologic abnormalities, such as radiculopathy.  See 38 C.F.R. § 4.71a.

Under the General Rating Formula for Diseases and Injuries of the Spine, a 20 percent rating is assigned when forward flexion of the thoracolumbar spine is greater than 30 degrees, but not greater than 60 degrees; when the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or when there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. A 40 percent rating is assigned when forward flexion of the thoracolumbar spine is 30 degrees or less, or there is favorable ankylosis of the entire thoracolumbar spine. A 50 percent rating is assigned when there is unfavorable ankylosis of the thoracolumbar spine only. Finally, a 100 percent rating is assigned when there is unfavorable ankylosis of the entire spine.

The Veteran asserts that her back disability should be rated higher than the 20 percent disability rating currently assigned.  

In a September 2010 VA examination, the diagnosis of chronic lumbar strain was noted.  The Veteran reported her back condition as stiffness, spasms, and decreased motion.  She reported pain three times per week, lasting for two days, and that the pain is severe.  She stated that during flare-ups she experiences functional impairment described as pain, speed, and limitation of motion: she is unable to twist or bend.  She reported that she has not been hospitalized, had not had surgery, and had not had any incapacitating episodes within the last twelve months.  She stated that she had no bowel or bladder problems.

Upon physical examination, the examiner noted no evidence of radiating pain on movement, no muscle spasm, tenderness, guarding, or weakness.  Muscle tone and musculature were normal.  There was negative straight leg raising for both the right and the left and negative for Lasegue's sign.  Range of motion was noted as within normal limits for flexion, extension, right lateral flexion, left lateral flexion, right rotation, and left rotation.  Range of motion was within normal limits for each category after repetitive use.

In a January 2017 VA examination, the diagnosis of chronic lumbar strain was noted.  The Veteran reported limited range of motion and limited lifting during flare-ups.

Upon physical examination, range of motion values were as follows: forward flexion, 60 degrees; extension 20 degrees; right lateral flexion, 20 degrees; left lateral flexion, 20 degrees; right lateral rotation, 20 degrees; left lateral rotation, 20 degrees.  Each range of motion exhibited pain.  The examiner noted pain on weight bearing, and that the examination was conducted during a flare-up.  The examiner noted that pain limited functional ability during flare-ups, but not fatigue, weakness, lack of endurance, or incoordination.  The same range of motion measurements were obtained after repetitive testing.

The examiner noted that the Veteran had guarding and muscle spasm, and neither resulted in abnormal gait or spinal contour.  The Veteran was negative for right and left straight leg raising tests.  The examiner checked "No" for radicular pain or other symptoms of radiculopathy, ankylosis, and IVDS.

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and when those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Recently, the Court clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

For the entire period on appeal, the Board has considered whether a higher disability rating is warranted on the basis of functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40  (2015) and 4.45 (2015).  A finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the Veteran.  38 C.F.R. § 4.40; see also Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

The Veteran has consistently complained of low back pain, which was noted during her VA examinations.  Despite the Veteran's reports of pain, her flexion was noted to be, at worst, 60 degrees, as seen during the January 2017 VA examination.  As noted above, the rating criteria for a rating of 40 percent disability rating requires a finding of forward flexion of 30 degrees or less, or a finding of favorable ankylosis of the entire thoracolumbar spine.  Further, the Board finds that any functional impairment due to her back disability, including during flare-ups, does not more closely approximate limitation of flexion to 30 degrees or less.

The Board has also considered whether the Veteran's service-connected low back disability has resulted in incapacitating episodes and the duration of any such episodes as described under Diagnostic Code 5243.  However, none of the VA examiners noted any evidence of doctor prescribed bed rest. 

After a review of the entire record, the Board finds that the preponderance of the evidence is against the award of a disability rating in excess of 20 percent for the low back disability at any point during the appeals period.  As a preponderance of the evidence is against the award of an increased rating, the benefit of the doubt doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).

As stated above, in addition to considering the orthopedic manifestations of a lumbar spine disability, VA regulations also require that consideration be given to any associated objective neurologic abnormalities, which are to be evaluated separately under an appropriate Diagnostic Code.  See 38 C.F.R. § 4.71a, Note 1.

Diagnostic Code 8520 provides ratings for paralysis of the sciatic nerve.  38 C.F.R. § 4.124a (2017).  Disability ratings of 10, 20, and 40 percent are warranted, respectively, for mild, moderate, and moderately severe incomplete paralysis of the sciatic nerve.  38 C.F.R. § 4.124a, DC 8520.  A disability rating of 60 percent is warranted for severe incomplete paralysis with marked muscle atrophy.  Id. An 80 percent rating is warranted with complete paralysis of the sciatic nerve.  Id. 

The Board notes that in rating diseases of the peripheral nerves, the term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  38 C.F.R. § 4.124a. When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  Id.  

The Board finds that the Veteran is also entitled to service connection for radiculopathy of the right lower extremity.  In this respect, the Board notes the VA examiners failed to specifically diagnose radiculopathy of the right lower extremity.  However, the Veteran's own statement, as noted in her substantive appeal, shows that she suffers from pain radiating down her right leg.  

The Board notes that the Veteran has specifically denied, and the evidence does not suggest, that she suffers from other neurological symptoms of weakness or loss of bowel or bladder control. 

Therefore, resolving all reasonable doubt in the Veteran's favor, the Board finds that a separate 10 percent evaluation is warranted for mild radiculopathy of the right lower extremity, under Diagnostic Code 8520.  However, the higher 20 percent evaluation is not warranted under Diagnostic Code 8520, as the Veteran's neurological symptoms are not shown to be moderate in degree.  See 38 C.F.R. § 4.124a.

Left Knee Tendonitis

Several diagnostic codes are potentially applicable to the rating of a knee disability.

The Veteran's left knee disability is rated under Diagnostic Codes 5099-5024, as the knee was rated by analogy as tenosynovitis, which is evaluated under Diagnostic Code 5024.  The regulations direct that tenosynovitis will be rated on limitation of motion of the affected parts, as degenerative arthritis.

Regulations require that where there is a question as to which of two evaluations is to be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2017).  When an unlisted condition is encountered, it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical location and symptomatology are closely analogous.  38 C.F.R. § 4.20.

As to arthritis, under 38 C.F.R. § 4.71a, Diagnostic Code 5003 degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion.  Note (1) provides that the 20 percent and 10 percent ratings based on X-ray findings will not be combined with ratings based on limitation of motion.  Note (2) provides that the 20 percent and 10 percent ratings based on X-ray findings, above, will not be utilized in rating conditions listed under Diagnostic Codes 5013 to 5024, inclusive

Precedent opinions of the VA's General Counsel have held that dual ratings may be given for a knee disorder, with one rating for instability (Diagnostic Code 5257) and one rating for arthritis with limitation of motion (Diagnostic Code 5003 and 5010).  VAOPGCPREC 9-98 (63 Fed. Reg. 56,704 (1998)) and 23-97 (62 Fed. Reg. 63,604 (1997)).  Another such opinion held that separate ratings under Diagnostic Code 5260 (leg, limitation of flexion) and Diagnostic Code 5261 (leg, limitation of extension) may be assigned for disability of the same joint.  VAOPGCPREC 9-2004 (69 Fed. Reg. 59988 (2004)).  Because ratings may be separately assigned for limitation of flexion and limitation of extension, the Board will consider both.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5260, if flexion of the knee is limited to 45 degrees a 10 percent rating is in order.  If flexion of the knee is limited to 30 degrees a 20 percent rating is in order.  If flexion of the knee is limited to 15 degrees a 30 percent rating is in order. 

Under 38 C.F.R. § 4.71a, Diagnostic Code 5261, if extension of the knee is limited to 10 degrees a 10 percent rating is in order.  If extension of the knee is limited to 15 degrees a 20 percent rating is in order.  If extension of the knee is limited to 20 degrees a 30 percent rating is in order.  If extension of the knee is limited to 30 degrees a 40 percent rating is in order.  If extension of the knee is limited to 45 degrees a 50 percent rating is in order.

For purposes of this decision, the Board notes that normal range of motion for the knee is flexion to 140 degrees and extension to 0 degrees.  38 C.F.R. § 4.71, Plate II. 

Other diagnostic codes pertaining to the knee include DC 5256 (ankylosis), DC 5257 (recurrent subluxation or lateral instability), DC 5258 (dislocated semilunar cartilage), DC 5259 (removal of semilunar cartilage), DC 5262 (impairment of tibia and fibula) and DC 5263 (genu recurvatum).  As noted below, these Diagnostic Codes are not applicable because the Veteran does not exhibit the relevant pathologies.

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Recently, the Court clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  

The Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing.  See 38 C.F.R. §§ 4.40, 4.45.  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above; in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

The provisions of 38 C.F.R. § 4.59, which relate to painful motion, are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.  Burton v. Shinseki, 25 Vet. App. 1 (2011).  Painful motion is considered limited motion at the point that the pain actually sets in.  See VAOPGCPREC 9-98 at 3. 

Here, the Veteran is currently assigned one disability rating of 10 percent disabling for painful motion of the left knee, effective from January 11, 2017.  The Veteran asserts that her left knee disability warrants a higher evaluation than the assigned 10 percent disability rating, and a compensable rating for the time period prior to January 11, 2017.

In September 2010 the Veteran attended a VA examination for her left knee.  The diagnosis was tendonitis.  She reported stiffness, pain, and popping.  She reported flare-ups as often as three times per week, lasting for one day each.  She described the severity of pain as eight out of ten.  During flare-ups she experienced functional impairment described as difficulty kneeling, squatting, and walking down stairs.

Upon physical examination, her left knee range of motion was described as within normal limits.  The examiner noted that her left knee joint function was not limited by pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use.  The examiner noted the stability tests were all within normal range for the left knee.  The examiner described the Veteran's left knee as: no signs of edema, instability, abnormal movement, effusion, weakness, tenderness, redness, heat, deformity, malalignment, drainage, subluxation, or guarding of movement.  Examination revealed no locking pain, genu recurvatum, crepitus or ankylosis.

In January 2017, the Veteran attended a VA examination for her left knee.  The diagnosis was tendonitis of the left knee.  The Veteran reported flare-ups and described them as chronic bilateral knee pain, the left knee worse than the right, with limitation on standing, walking, sitting for duration; stairs; squatting and kneeling; and running.

Range of motion measurements for the left knee were: flexion, 90 degrees, with pain, and extension, 90 degrees.  Pain was noted on examination and caused functional loss, described as pain.  No fatigue, weakness, lack of endurance, or incoordination was noted.  The same range of motion measurements were obtained after repetitive use.  The examination was conducted during a flare-up, and the same range of motion measurements were obtained.  Pain was noted as the factor that caused functional loss.  Additional factors of the Veteran's left knee disability were noted as disturbance of locomotion, interference with sitting, and interference with standing.  No muscle weakness, subluxation, lateral instability, effusion, or ankylosis was noted.  No other knee conditions were noted.  Imaging studies of the knee were performed and no degenerative or traumatic arthritis was documented.

With the above criteria in mind, the Board notes that at all times during the pendency of the appeal the Veteran has complained of left knee pain with lost motion.  The Board finds the Veteran complaints of left knee pain both competent and credible because it is something she can feel, and it is consistent with the nature of her service-connected disability.  See Davidson.  Moreover, at the VA examination, the examiner noted pain on range of motion, during flare-ups, and on repetitive use.  

The Board has analyzed the Veteran's range of motion measurements under Diagnostic Codes 5260 and 5261.  The Diagnostic Code 5260, flexion, requires a measurement limited to 60 degrees for a disability rating.  The Diagnostic Code 5261, extension, requires a measurement limited to 45 degrees for a disability rating.  As the Veteran's flexion and extension range of motion were measured at 90 degrees, the Veteran's left knee disability does not meet the criteria for a disability rating under these Diagnostic Codes. 

Taking into account 38 C.F.R. §§ 4 .40, 4.45, and 4.59, the Board finds that the Veteran's left knee pain meets the criteria for a separate 10 percent rating for the entire time on appeal, and staged ratings are not warranted.  See Hart.  


Service Connection for Left Arm Tendonitis

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection if the disability is one that is listed in 38 C.F.R. § 3.309(a).  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In addition, service connection may also be granted on the basis of a post-service initial diagnosis of a disease, where the physician relates the current condition to the period of service.  38 C.F.R. § 3.303(d). 

To establish service connection for the claimed disability, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999). 

The Veteran is seeking service connection for her left arm tendonitis.  In May 2010, the Veteran submitted a statement describing the origin of her left arm tendonitis.  She wrote that her tendonitis was due to "a strenuous PT regimen of pull-ups and push-ups."  

The record shows the Veteran was diagnosed with left arm tendonitis, also referred to as medial epicondylitis, in November 2001, while on active duty.  Moreover, at the Veteran's pre-discharge examination in September 2002, the diagnosis of left arm tendonitis was confirmed, and the examiner noted that medication had been prescribed for the Veteran's left arm tendonitis.

The Board notes that there is not a medical nexus opinion of record, as the Veteran has not been afforded a medical examination regarding her left arm tendonitis.  However, the Board finds the Veteran's statements regarding her left arm tendonitis credible and probative.  She is competent to describe the on-going symptomology of a contemporaneous diagnosis provided her by medical professionals, while in service and at her pre-discharge examination.

In light of the foregoing, the Board finds that the evidence is in equipoise, and service connection for the Veteran's left arm tendonitis is warranted. 


ORDER

An evaluation in excess of 20 percent for back disability is denied.

Subject to the law and regulations governing payment of monetary benefits, a separate disability rating of 10 percent for radiculopathy of the right lower extremity, is granted.

Entitlement to an evaluation of 10 percent, but no higher, for left knee tendonitis prior to January 11, 2017, is granted.

Entitlement to an evaluation in excess of 10 percent for left knee tendonitis since January 11, 2017 is denied.

Service connection for left arm tendonitis is granted.





____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


